Order entered March 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-01065-CV

                           ELLIOT GIBBS, Appellant

                                         V.

                   BRIGHTON BORROWER, LLC, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04687-D
                                  ORDER

      On February 22, 2022, after being informed appellant has not requested the

reporter’s record, we directed appellant to file written verification he had requested

it. Although we cautioned appellant that failure to comply within ten days could

result in the appeal being submitted without the reporter’s record, appellant has yet

to comply. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal

submitted without the reporter’s record. See id.

      As the clerk’s record has been filed, we ORDER appellant to file his brief

no later than April 13, 2022.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE